NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0771-16T1

SARAH MOSESON,

          Plaintiff-Appellant,

v.

LAKEWOOD TOWNSHIP
PLANNING BOARD and
SOMERSET COUNTY
LINE, LLC,

     Defendants-Respondents.
____________________________

                    Submitted June 4, 2019 – Decided June 11, 2019

                    Before Judges Fisher and Sumners.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Ocean County, Docket No. L-3424-15.

                    Gasiorowski and Holobinko, attorneys for appellant
                    (R.S. Gasiorowski, on the brief).

                    King Kitrick Jackson & McWeeney, LLC, attorneys for
                    respondent Lakewood Township Planning Board (John
                    J. Jackson, III, on the brief).
             Giordano, Halleran & Ciesla, PC, attorneys for
             respondent Somerset County Line, LLC (Paul H.
             Schneider and Afiyfa H. Ellington, on the brief).

PER CURIAM

     The parties having resolved their differences, the within appeal is

dismissed.




                                                                 A-0771-16T1
                                    2